i          i       i                                                              i   i    i




                               MEMORANDUM OPINION


                                       No. 04-08-00505-CV

                                    Michael Anthony SMITH,
                                            Appellant

                                                 v.

                                   Stephen P. COLLINS, et al.,
                                            Appellee

                    From the 38th Judicial District Court, Medina County, Texas
                                 Trial Court No. 07-11-18718-CV
                             Honorable Watt Murrah, Judge Presiding


PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: December 17, 2008

DISMISSED

           The appellant has filed an unopposed Notice of Non-Suit and Appeal Abandonment. We

therefore dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                                      PER CURIAM